Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered October 5, 2011, as amended October 15, 2011, convicting defendant, after a jury trial, of criminal possession of stolen property in the fourth degree and bail jumping in the second degree, and sentencing him, as a second felony offender, to consecutive terms of two to four years, unanimously affirmed.
We reject defendant’s claim that the verdict convicting him of criminal possession of stolen property was against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations. There was ample evidence that defendant knowingly participated in a scheme to use stolen funds from a fraudulent account to purchase and cash money orders, and that he knowingly possessed stolen property valued in excess of $1,000.
Defendant did not preserve his challenge to the sufficiency of the evidence supporting his bail jumping conviction, and we decline to review it in the interest of justice. As an alternative holding, we find that the evidence established the elements of the crime (see Penal Law § 215.56). Concur — Mazzarelli, J.P, Acosta, Renwick, Freedman and Manzanet-Daniels, JJ.